Name: Commission Regulation (EEC) No 4033/89 of 29 December 1989 amending Regulation (EEC) No 2819/79 as regards cetain textile products (categories 3, 33 and 41) originating in Turkey
 Type: Regulation
 Subject Matter: leather and textile industries;  Europe
 Date Published: nan

 No L 382/72 Official Journal of the European Communities 30. 12. 89 COMMISSION REGULATION (EEC) No 4033/89 of 29 December 1989 amending Regulation (EEC) No 2819/79 as regards cetain textile products (categories 3, 33 and 41) originating in Turkey but have not been released into free circulation in the Community, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as last amended by Regulation (EEC) No 3365/89 (2), and in particular Article 10 thereof, After consultation within the Advisory Committee set up by Article 5 of that Regulation, Whereas Commission Regulation (EEC) No 281 9/79 (J), as last amended by Regulation (EEC) No 1884/89 (4), makes imports of certain textile products originating in certain non-member countries subject to Community surveillance ; Whereas Turkey has introduced administrative procedures to provide rapid information on the trend of trade in certain textile products ; Whereas a system of administrative cooperation has been established between the European Economic Community and Turkey with regard to trade in certain textile products referred to in the Annex to this Regulation ; Whereas, in order to be effective, such administrative cooperation must have a consistent statistical basis ; Whereas it is appropriate that this Regulation should not apply in respect of those products referred to in the Annex to this Regulation, in so far as these originated in Turkey and have been introduced into the customs territory of the Community prior to its entry into force, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the other provisions of Commission Regulation (EEC) No 2819/79, the import document referred to in Article 2 of that Regulation shall be issued or endorsed for the products listed in Annex I only on presentation of an export information document corres ­ ponding to the specimen shown in Annex II . The said export information documents shall be issued by the Istanbul, Izmir (Smyrna) Cukurova and Bursa Textile Exporters' Associations. Any export advice note should be presented to the competent authorities in the Member States within one month of its date of issue . The import document referred to in Article 2 of Regulation (EEC) No 2819/79 may be used for two months from the date of issue . In exceptional circum ­ stanes that period may be extended by a month . Article 2 This Regulation shall enter into force on 1 January 1990 . It shall not apply in respect of products originating in Turkey which have previously been introduced into the customs territory of the Community, but which have not been released into free circulation in the Community. It shall apply until 31 December 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 December 1989 . For the Commission . Karel VAN MIERT Member of the Commission (') OJ No L 35, 9 . 2. 1982, p. 1 . 0 OJ No L 325, 10 . 11 . 1989, p. 1 . (') OJ No L 320, 15 . 12. 1979, p. 9 . 4) OJ No L 182, 29 . 6. 1989, p. 18 . 30 . 12. 89 Official Journal of the European Communities No L 382/73 ANNEX I Category CN code Description Units Third country 0 ) (2) (3) (4) (5) 3 551211 00 5512 19 10 5512 19 90 551221 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 5513 11 10 5513 1130 5513 11 90 5513 12 00 551313 00 5513 19 00 5513 21 10 5513 21 30 5513 21 90 5213 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 551349 00 5514 11 00 5514 12 00 5514 13 00 5514 19 00 551421 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 4200 5514 43 00 5514 49 00 5515 11 10 5515 11 30 5515 1190 5515 12 10 5515 12 30 5515 12 90 5515 13 11 5515 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 551519 90 551521 10 : 5515 21 30 5515 21 90 Woven fabrics of synthetic fibres (discon ­ tinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics tonnes Turkey No L 382/74 Official Journal of the European Communities 30 . 12. 89 ( 1 ) (2) (3) (4) (5) 3 (cont 'd) 5515 22 11 5515 22 19 5515 22 91 5515 22 99 5515 29 10 5515 29 30 5515 29 90 551591 10 5515 91 30 5515 91 90 5515 92 11 551592 19 5515 92 91 5515 92 99 5515 99 10 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 33 5407 20 1 1 6305 31 91 6305 31 99 Woven fabrics of synthetic filament yarn obtained from strip or the like of polye ­ thylene or polypropylene, less than 3 m wide, Sacks and bags, of a kind used for the packing of goods, not knitted or crocheted, obtained from strip or the like tonnes Turkey 41 5401 10 11 5401 10 19 5402 10 10 5402 10 90 5402 20 00 5402 31 10 5402 31 30 5402 31 90 5402 32 00 5402 33 10 5402 33 90 5402 39 10 5402 39 90 5402 49 10 5402 49 91 5402 49 99 5402 51 10 5402 51 30 5402 51 90 5402 5210 5402 52 90 5402 59 10 5402 59 90 : 5402 61 10 5402 61 30 5402 61 90 5402 62 10 5402 62 90 5402 69 10 5402 69 90 ex 5604 20 00 ex 5604 90 00 Yarn of synthetic filament (continuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre tonnes Turkey ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II ANEXO II 1 Exporter (name, full address, country) Exportateur (nom, adresse complÃ ©te , pays) ORIGINAL 2 No 3 Management year : AnnÃ ©e de gestion : 4 Category number : NumÃ ©ro de catÃ ©gorie : 5 Consignee (name, full address, country) Destinataire (nom, adresse complÃ ¨te , pays) EXPORT INFORMATION DOCUMENT (Textile products) DOCUMENT D' INFORMATION D'EXPORTATION (Produits textiles) To be sent to the importer Copie Ã envoyer Ã l' importateur 6 Country of origin Pays d'origine 7 Country of destination Pays de destination 8 Place and date of shipment  Means of transport Lieu et date d'embarquement  Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires \ ) in in e cu rr en cy Ã ¿ Ã  in e s a ie c u m r e c t  u e n s ie m u li n a io u u g u m ia i u* vai na . 10 Marks and numbers  Number and kind of packages DESCRIPTION OF GOODS 1 12 Quantity I1 QuantitÃ © 13 Value (J) fob Turkey Valeur fob Turquie Marques et numÃ ©ros  Nombre et nature des colis DÃ SIGNATION DES MARCHANDISES Combined nomen ­ clature (CN) codes Codes de la nomen ­ clature combinÃ ©e (NC) This document must be presented to the competent authorities in the importer member country within one month of its date of issue . Le prÃ ©sent document doit Ã ªtre prÃ ©sentÃ © aux autoritÃ ©s compÃ ©tentes du pays membre importateur dans un dÃ ©lai d'un mois Ã compter de la date de sa dÃ ©livrance . 14 CERTIFICATION BY THE TURKISH AUTHORITY  VISA DE L'ASSOCIATION EXPORTATRICE TURQUE : I, the undersigned, certify the authenticity of the above information . Q . . . » » r r » » « » * » w a m ly v v i IV I woic ^ury . In di qu er le po id s n e t e n ki lo gr am m es ai ns i qu e la qu an tit Ã © da ns l'u ni tÃ © pr Ã ©v ue po ur la ca tÃ © go rie Je soussignÃ © certifie l'authenticitÃ © des informations donnÃ ©es ci-dessus. At-Ã On-Le Signature Stamp-Cachet 15 COMPETENT ASSOCIATION (name, full address, country) ASSOCIATION COMPÃ TENTE (nom, adresse complÃ ¨te, pays)